DETAILED ACTION
This is a first office action is in response to applicant’s communication dated 2/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Claims’ Status
Claims 2-3, 8, 12, 13 & 15-19 are cancelled.  Claims 27-30 are newly added claims.  Claims 1, 4, 7, 9, 10, 14, 21, 22, 26 have been amended.  Claims 1, 4-7, 9-11, 14 & 20-30 are pending and are considered in this action. 

Response to Arguments/Comments
102/103 Rejection
Examiner decides to use different paragraphs of the same reference (Armstrong) to address the teaching of hot wallets and cold wallets/vault.  In particular shown at paragraph [0197], it describes transactions that take place between a sender and receiver “without going through the bitcoin network or the block chain”.  Therefore it would be clear to those skilled in the art that if a user wishes to pay a 
With respect to the 103 obviousness rejection on claims 7-8, 20, 25 and 26, the arguments have been fully considered but they are not persuasive.  In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-11, & 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armstrong (US20150262137A1; hereinafter, “Armstrong”).
With respect to claim 1, 9 & 21
Armstrong teaches the claim limitations of:
receiving, by a service provider computing device, a cryptocurrency balance transfer request from a first party computing device ([0031], The invention further provides a method of managing bitcoin, including establishing, by a host computer system, a vault and storing first and second electronic communication addresses in relation to the vault, storing, by the host computer system, bitcoin in the vault, receiving, by the host computer system, a request to transfer an amount of the bitcoin out of the vault….),  the cryptocurrency balance transfer request being a request to transfer a cryptocurrency balance from a first party private address to a first party public address , 

Performing the cryptocurrency balance transfer by sending the cryptocurrency balance from the first party private address to the first party public address (fig. 63, [0196-0199] & [0171-0180].)
the cryptocurrency balance transfer being private transaction  (fig. 45, fig. 70 & [0105], The transfer instruction that results in the transfer (Transfer 5) thus results in no miner's fee being charged to and paid by the first host computer system 14. No host fee is charged to the second wallet (Wallet B) because the transfer (Transfer 7) is made to another wallet (Wallet A) within the wallets 42 of the first host computer system 14. By contrast, the transfer instruction that results in the transfer (Transfer 7) representing the transfer to the Bitcoin address (Bitcoin address 6) in the third wallet (Wallet C) results in a miner's fee that is paid by the first host computer system 14 to the miner computer system 28. The miner computer system 28 is responsible for verifying transfers of bitcoin over the Bitcoin network 12. In the present scenario, the miner computer system 28 verifies the transfer of bitcoin from the second wallet (Wallet B) to the third wallet (Wallet C).)
the first party public address (see fig. 50 element 74 or 76 or 78) located in a shared wallet service on the service provider computing device and the first party private address (see fig. 50 element 80)  located in a logically protected space of the shared wallet service (see also fig. 70);
performing the cryptocurrency transaction by sending the cryptocurrency balance from the first party public address to a second party address associated with a second party computing device ([0019], In order to execute a subsequent on-block chain transaction, the wallet management module receives, over the network interface device, a second transfer instruction for an amount of bitcoin from the first wallet and a bitcoin address associated with a second node of the Bitcoin network, and in response to the second transfer instruction, records a transfer in the first wallet for the amount of bitcoin in the 
wherein the cryptocurrency transaction is provided for public recordal on a block of a block chain for verification (see [0019] & [0084]), 
wherein the first party private address is not communicated to the second party but the first party public address is communicated to the second party ([0119], The private key of the Bitcoin address 80A of the first vault 64A is then transferred into the local storage 56 and is stored in association with the first Bitcoin address 80A. As hereinbefore described with reference to FIG. 46, the private key of the Bitcoin address 80A in the local storage 56 is then split and distributed. As hereinbefore described with reference to FIGS. 47 and 48, the private keys of the Bitcoin address 80 and the value of the Bitcoin address 76 and 78 are then removed………. )

With respect to claim 4, 10 & 22
Armstrong teaches the limitation of claim 1, 9 & 21 respectively.  Armstrong further teaches: the service provider provides the first party private address and a plurality of private addresses for other parties in the logically protected space of the shared wallet service ([0026], the invention also provides a method of transacting bitcoin. A processor stores a plurality of Bitcoin addresses in a wallet. The processor selects a first transfer set of the Bitcoin addresses for cold storage in a first vault. The processor transfers at least a portion of each of the Bitcoin addresses of the first transfer set to the first vault while keeping the portions a first transaction set in the register.)

With respect to claim 5 & 23
the first party private address is private to the first party and the service provider ([0006], The Bitcoin address is derived from the public portion of one or more cryptographic key pairs. The private portion of a key pair is not disclosed to the public.)

With respect to claim 6, 11 & 24
Armstrong teaches the limitation of claim 5, 9 & 23 respectively.  Armstrong further teaches: the first party private address is maintained private to the first party and the service provider by a cryptographic protocol ([0016], The wallet establishment module establishes a first wallet in the data store, stores login details for the first wallet and storing a value representative of an amount of bitcoin held by the first wallet.)

With respect to claim 29
Armstrong teaches the limitation of claim 1.    Armstrong further teaches: transferring the cryptocurrency balance from a first party cold storage to the first party private address, the first party cold storage maintained private to the first party private address by a cryptographic protocol  ([0107], FIG. 46 illustrates components that are used for cold storage of value of bitcoin, including a local storage 56, a local controller 58, a vault 64, a splitter 66, one or more encryption algorithms 68 and 70 and an offline distribution module 72.)



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 25 is  rejected under 35 U.S.C 103 as being obvious over Armstrong (US20150262137A1; hereinafter, “Armstrong”) in view of Melika et al. (US20170078493A1; hereinafter “Melika”).
With respect to claim 25
The combination of Armstrong and Melika teaches the limitation of claim 21.  Melika further teaches: send a refund of the cryptocurrency balance by a further transaction from the second party to the first party public address ([0025], The buyer node 36 returns a signed contract and sends a refund transaction request. The refund transaction request refers to a time locked cryptographic transaction set to execute at a proposed time in the future assuming the transaction is not superseded. Time locked transactions are not published until the designated time for execution. If no changes occur before the designated time, the time-locked transaction is processed as normal. Accordingly, should channel use 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Melika with the teaching of Armstrong as they relate to a system/method of managing cryptocurrency transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate a refund transaction based on the blockchain technology.

Claims 7, 14, 20, 26-28 & 30 are rejected under 35 U.S.C 103 as being obvious over Armstrong (US20150262137A1; hereinafter, “Armstrong”) in view of Melika et al. (US20170078493A1; hereinafter “Melika”), and further in view of ROOYEN et al. (US20150324764A1; hereinafter: “ROOYEN”).
With respect to claim 7, 14 & 26
Armstrong teaches the limitation of claim 1, 9 & 25 respectively.  Armstrong does not explicitly disclose, but Melika teaches:
receiving, by the service provider computing device, a refund of the cryptocurrency balance of the cryptocurrency transaction from the second party address to the first party public address ([0025], The buyer node 36 returns a signed contract and sends a refund transaction request. The refund transaction request refers to a time locked cryptographic transaction set to execute at a proposed time in the future assuming the transaction is not superseded. Time locked transactions are not published until the designated time for execution. If no changes occur before the designated time, the time-locked transaction is processed as normal. Accordingly, should channel use not occur, the buyer is refunded for the whole contract fund at the designated time. The seller node 38 signs the refund transaction.)

Armstrong does not explicitly disclose, but ROOYEN teaches:
sending, by the service provider computing device, the cryptocurrency balance from the first party public address to the first party private address ([0039], The cryptocurrency system (130) is used to hold and transfer a balance of cryptocurrency between cryptocurrency addresses……………. The public key is used and/or derived to obtain the cryptocurrency address, the address having a specific balance of cryptocurrency held therein. FIG. 1 shows the private key (136) corresponding to the voucher cryptocurrency address (132).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Melika/ROOYEN with the teaching of Armstrong as they relate to a system/method of managing cryptocurrency transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to facilitate a refund transaction based on the blockchain technology.

With respect to claim 20
The combination of Armstrong, Melika and ROOYEN teaches the limitation of claim 14.  Armstrong further teaches: The processing server configured to send cryptocurrency balance from the first party public address to the first party private address (see [0121]-[0123].)

With respect to claim 27
The combination of Armstrong, Melika and ROOYEN teaches the limitation of claim 7.  Melika further teaches: the sending of the cryptocurrency balance from the first party public address to the first party private address is an automatic process ([0027], The cryptocurrency transferred in the funding transaction is used to settle the cost of operating the channel 28. The contract fund is held by the transaction wallet 37 which is a cryptocurrency wallet. In some embodiments, the above steps occur automatically, and in a very short time span of a few seconds or less (depending on latency) upon the initial request to initiate payment for a channel 28.)

With respect to claim 28
The combination of Armstrong, Melika and ROOYEN teaches the limitation of claim 7.  Melika further teaches: generating, by the service provider computing device, a notification of the refund, and transmitting, by the service provider computing device, the notification of the refund to the first party computing device ([0030-0031], see also [0032], At the termination of required usage, the buyer 40 indicates to the buyer node 36 to terminate the session. The buyer node 36 in turn provides notification to the seller 42 to end service.)

With respect to claim 30
The combination of Armstrong, Melika and ROOYEN teaches the limitation of claim 7.  Armstrong further teaches: transferring the cryptocurrency refund balance from the first party private address to a first party cold storage, the first party cold storage maintained private to the first party private address by a cryptographic protocol ([0107], FIG. 46 illustrates components that are used for cold storage of value of bitcoin, including a local storage 56, a local controller 58, a vault 64, a splitter 66, one or more encryption algorithms 68 and 70 and an offline distribution module 72.)

Conclusion
THIS ACTION IS MADE Non-Final, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-14921492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        3/11/2021 

/JAMES D NIGH/               Senior Examiner, Art Unit 3685